Title: To James Madison from John Quincy Adams, 21 March 1801 (Abstract)
From: Adams, John Quincy
To: Madison, James


21 March 1801, Berlin. No. 186. Reports continuing British embargo on Swedish shipping is likely to close Elbe and Weser to British vessels. Relays hearsay that among British seamen detained in Russian ports there are some Americans as well. Has pressed Russian minister to free such persons; recounts minister’s reluctance and his suggestions that U.S. appoint a consul in Russia and recall American sailors from region. Believes Treaty of Lunéville will be ratified within the thirty days allowed. Notes that French are destroying German defenses before their planned withdrawal. “Thus France will have a most powerful barrier against Germany; while Germany will have none at all against France.”
 

   
   RC (DNA: RG 59, DD, Prussia, J. Q. Adams at Berlin); letterbook copy (MHi: Adams Papers). 3 pp.


